
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


        This FIRST AMENDMENT to the Employment Agreement between Boise Cascade,
L.L.C. and W. Thomas Stephens dated October 29, 2004, is made this 6th day of
February, 2008.

        WHEREAS, certain changes to the Employment Agreement are necessary to
comply with Section 409A of the Internal Revenue Code; and

        WHEREAS, the parties wish to make certain other changes.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Employment
Agreement as follows:

1.The last sentence of Section 3(e) is deleted and replaced in its entirety with
the following:

"Upon Executive's termination of employment for any reason other than the
Company's termination of Executive for Cause, the Company will purchase for cash
Executive's condominium located in Boise for its appraised fair market value.
Payment for the condominium in Boise shall be made within two and one-half
(21/2) months following the end of year in which Executive's termination
occurs."

2.Section 5(b) is deleted and replaced in its entirety with the following:

"(b) If the Employment Period is terminated by the Company or its successors in
interest without cause other than under the circumstances described in 5(d) or
upon Executive's resignation with Good Reason, Executive shall be entitled to
receive:

(i)    his full Base Salary through the date of Executive's termination;

(ii)    a lump sum equal to two times the sum of Executive's annual Base Salary
and annual Target Bonus (disregarding any reductions in Base Salary and/or
Target Bonus which constitute Good Reason);

(iii)    the value of any unused and accrued time off, less any advanced time
off, in accordance with the time off policy applicable to Executive immediately
prior to Executive's date of termination;

(iv)    continued coverage under Executive's term life insurance policy referred
to in Section 3(f) with the Company paying directly or reimbursing Executive for
the entire premium for a 24-month period (the "Severance Period");

(v)    payment of a lump sum payment equal to the sum of (a) thirty-six times
the monthly group premium for the life, disability, accident and healthcare
insurance plans, programs, or arrangements (other than the term life insurance
policy referred to in subsection (iv) above), and (b) three times the annual
allowance for financial counseling services, in each case in which Executive was
participating immediately prior to his date of termination.

Payments according to subsections (i), (ii), (iii) and (v) above shall be made
as soon as practical and in any event by the later of the end of the year in
which the termination occurs or two and one-half (21/2) months following the
date of termination (but subject in all cases to the separation and release
agreement referenced in the last sentence of Section 5(e) having become
effective and irrevocable). Executive shall not be entitled to any other salary,
compensation or benefits after termination of the Employment Period, except as
specifically provided for in this Agreement or as otherwise expressly required
by applicable law. Executive shall have no duty or obligation to seek other
employment during the Severance Period or otherwise mitigate damages hereunder.
Amounts paid pursuant to this paragraph shall be in

--------------------------------------------------------------------------------



lieu of all other severance payments that would have otherwise been payable
pursuant to the Company's severance plans, programs or policies."

3.Section 9(c) is deleted and replaced in its entirety with the following:

"(c) The Company will pay Executive the amount of the Gross-up Payment as soon
as the amount can be determined but in no event later than the earlier of
(i) the 30th day after the Date of Termination, or (ii) the last day of the year
following the year in which the Excise Tax is required to be paid. At the time
that payments are made under this Agreement, the Company shall provide Executive
with a written statement setting forth the manner in which the payments were
calculated and the basis for the calculations, including, without limitation,
any opinions or other advice the Company has received from its tax counsel, its
auditor, or other advisors or consultants (and any opinions or advice which are
in writing shall be attached to the statement."

4.Section 23 is amended to add the following sentence to the end of the section:

"Notwithstanding anything to the contrary, Executive shall request payment of an
expense pursuant to this section no later than six months after the end of the
year in which the expense was incurred, and any such expense will be paid by
Company by the end of the year after the year in which the expense was
incurred."

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this First Amendment to
Employment Agreement as of the date written above.

Boise Cascade, L.L.C.   W. Thomas Stephens
By
 
/s/ Karen E. Gowland

--------------------------------------------------------------------------------


 
/s/ W. Thomas Stephens

--------------------------------------------------------------------------------

Its   Vice President and General Counsel        

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
